Citation Nr: 0009953	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-32 906A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 4, 1992, Board of Veterans' Appeals (Board) decision, 
which denied entitlement to pension benefits and granted 
service connection for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Moving Party Represented by:  James W. Stanley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter is currently before the Board on motion by the 
veteran as to CUE in a March 4, 1992, Board decision.  The 
Board notes that Public Law No. 105-111, 111 Stat. 2271 
(1997), created a new section 7111 in title 38 of the United 
States Code, giving the Board authority to revise prior Board 
decisions on the grounds of clear and unmistakable error.  
The Secretary of Veterans Affairs has issued regulations 
implementing this statutory authority.  See 64 Fed. Reg. 
2,134 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 20.609 
(c)(4) and Part 20, Subpart O); 64 Fed. Reg. 7,090 (Feb. 12, 
1999) (to be codified at 38 C.F.R. § 20.1405 (a)).  

The veteran also argues that he is entitled to an effective 
date earlier than May 1992 for the grant of a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  This will be reviewed in a separate 
decision.


FINDING OF FACT

The Board's March 4, 1992, decision, which denied pension 
benefits and granted service connection for PTSD, was 
consistent with and supported by the evidence of record and 
the existing legal authority.


CONCLUSION OF LAW

The March 4, 1992, Board decision was not clearly and 
unmistakably erroneous in denying entitlement to pension 
benefits and granting service connection for PTSD.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1400 et. 
seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (1999).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. 

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The record does not support the allegations of CUE in the 
Board's March 4, 1992, decision.  

Concerning the pension determination, the Board then reported 
that the veteran was 47 years of age, had 2 years of college, 
and last worked in 1978.  It was acknowledged that the 
veteran had various diagnoses that included post-traumatic 
stress disorder (PTSD), organic anxiety disorder, personality 
disorder, complex seizure disorder, degenerative joint 
disease, remote traumatic brain injury, and a skin disorder.  
A January 1990 Department of Veterans Affairs (VA) 
examination indicated that his musculoskeletal system was for 
the most part normal resulting in a diagnosis of residuals of 
back injury.  The Board concluded that he had functional use 
of his upper and lower extremities with only mild to moderate 
restriction of back motion; he had the ability to see and 
hear notwithstanding his emotional and cranial symptoms; and 
that he was well educated and enrolled in a program 
specifically designed to assist him in his occupational 
pursuits.  

A review of the record shows that the correct facts, as they 
were known at that time, were before the adjudicator.  The 
statutory and regulatory provisions in existence at that time 
(essentially the same as now) were correctly applied.  There 
was no undebatable error of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made. 

Essentially, concerning the pension claim, the veteran is in 
disagreement with how the facts at the time were evaluated, 
which is not a basis for a valid claim of error.  Claims for 
findings of CUE in prior decisions must be raised with 
specificity.  The Court has held that simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Neither can broad-brush allegations of "failure to follow 
the regulations" or "failure to give due process", or any 
other general, non-specific claim of error be considered 
valid CUE claims.  Fugo, 6 Vet. App. at 44.  This applies to 
the veteran's remaining contentions.  He contends that the VA 
breached its duty to assist by not obtaining Social Security 
Administration (SSA) records.  The veteran pointed out  that 
the SSA determined that he was totally and permanently 
disabled.  The assertion that this constitutes CUE is also 
incorrect.  The Court has specifically noted that a breach of 
the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  In other words, a failure of VA to obtain SSA 
records could not constitute CUE in the March 1992 decision. 

Still further, while the veteran may have been found to be 
disabled by the SSA, the Board observes that the award of VA 
benefits is governed by different laws and regulations and 
any VA benefit award must be made under the laws and 
regulations set forth herein.  The award of Social Security 
benefits does not necessarily prove that the veteran is 
permanently and totally disabled for VA pension purposes.  

The representative also argues that the Board, in granting 
service connection for PTSD, should have found that the issue 
of TDIU was inextricably intertwined and, therefore, should 
have raised the issue of TDIU.  In essence, the failure of 
the Board to then grant a TDIU rating is the claimed CUE.  VA 
does have a duty to assist a claimant in developing facts 
pertinent to a claim, but it is the claimant who must bear 
the responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  
38 U.S.C.A. § 5101 (West); 38 C.F.R. § 3.151 (1999).  In 
addition, to the extent practicable, VA does make every 
effort to identify and notify claimants of the potential 
entitlement to benefits.  The Court has held, however, that 
the VA is under no legal obligation to personally notify 
every potential claimant of his possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  

Moreover, as the March 1992 decision did not involve a claim 
for TDIU, the failure to make a decision on this issue is not 
CUE in this case.  In a similar case, the Court determined 
that the appellant could not have submitted a valid claim for 
CUE concerning service connection for a nervous disorder, as 
to a rating decision that only denied service connection for 
a scar of the left eyebrow, residual lesion removal, and 
alcohol addiction.  The Court pointed out that the RO did not 
consider or deny a claim for a nervous disorder, and a review 
of the record did not show that the appellant raised a claim 
for a nervous condition or a claim that could be construed as 
a claim for a nervous condition at that time.  Shockley v. 
West, 11 Vet. App. 208, 210 (1998).  Additionally, as noted 
above, the claim that the VA breached its duty to assist is 
not a viable CUE claim. 

In conclusion, the contentions received from the veteran do 
not reveal any specific allegations of error of fact or law 
in the March 1992 Board decision.  Thus, in absence of the 
specific type of allegations required under 
38 C.F.R. § 20.1404(b), the motion must be denied.


ORDER

The claim of CUE in the March 4, 1992, Board decision, which 
denied pension benefits and granted service connection for 
PTSD, is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


